Citation Nr: 1736842	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral foot disability, to include as secondary to the lumbar spine disability.

3. Entitlement to service connection for an acquired psychiatric disability to include depression, to include as secondary to the lumbar spine disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1980 to October 1980 and from October 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The matter was previously before the Board in May 2016, at which time it remanded the matter for further development.  The matter has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence of record does not demonstrate that the Veteran's current lumbar spine disorder is related to active duty service, nor was a low back disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service.

2.  The probative evidence of record demonstrates that the Veteran's foot-related symptoms are secondary to his lumbar spine disorder.  There is no other current diagnosis related to the Veteran's bilateral feet.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA medical examination in January 2015 in connection with his lower back and bilateral foot claims; finding the medical opinion furnished pursuant to this examination incomplete, the Board obtained a second medical opinion in July 2016.  The Board finds the examination and opinions, in the aggregate, to be adequate, because taken together, they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for a lumbar spine disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The record shows the Veteran has a current diagnosis of lumbar degenerative disc disease with radiculopathy, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.  

Regarding an in-service event or injury, the Veteran asserts that he suffered a low back injury in service in December 2003 when he fell backward off a truck.  December 2003 service treatment records confirm the Veteran complained of lower back pain, but characterize it as "non-traumatic."  The Veteran related at that time that his pain had persisted for approximately two weeks, but was unrelated to any single injury.  He was diagnosed with an "acute lumbar strain," and restricted from bending or lifting anything over 20 pounds for one week.  

The service treatment records do not reflect additional complaints or treatment sought for a low back condition.  Further, the record does not suggest manifestation of symptoms within a year of separation.  However, July 2012 VA treatment records show complaints of low back pain, with the Veteran identifying the onset of symptoms as approximately 9 years prior, placing onset at mid-2003.  Diagnostic imaging taken in July 2012 showed degenerative changes to the lumbar spine.  The Veteran has subsequently received treatment for his low back disorder.

The Veteran was afforded a VA medical examination in connection with his service connection claim for a low back disorder in January 2015.  That examiner confirmed the Veteran's current diagnosis of lumbar degenerative disc disease with radiculopathy, but explained that an "isolated event in service and silent medical record post service for 7 years" suggested his current disability was less likely than not related to active service.  In its May 2016 remand, the Board found the opinion incomplete, insofar as it failed to account adequately for the Veteran's, and his wife's, lay statements concerning continuity of symptomatology since separation.  

Accordingly, the Veteran's medical file was submitted for a second VA medical opinion in May 2016.  That examiner agreed that the Veteran's current lumbar disability was less likely than not related to service, explaining that the Veteran's in-service injury was acute, and had resolved in service, with no documented residuals or recurrence for many years after separation.  While the examiner acknowledged the Veteran's, and his wife's lay statements, he indicated that a single episode of an acute injury, such as the type experienced by the Veteran, was not a likely causative factor in the Veteran's degenerative disc disease.  The Board finds this opinion persuasive, as it is reasoned, thoroughly explained, and based on a review of the medical file and consideration of the lay statements of record.  Accordingly, it is afforded great probative weight.

The Board acknowledges that the Veteran and his wife are competent to describe symptoms that they are able to perceive through the use of the senses, and has considered these lay statements of record.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as laypersons without medical training, neither the Veteran nor his wife are qualified to render medical diagnoses or medical opinions concerning the etiology of a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions.)  As such, the Board affords greater probative weight to the above-detailed May 2016 VA examiner's opinion than to the lay statements of record with respect to the onset of a low back disability.

Accordingly, the Board finds that service connection is not warranted in this case.  The May 2016 VA examiner found that the Veteran's lumbar disability was less likely than not related to his active service, based on the nature of his in-service injury, its apparent resolution, the nature of his current disability, and the long period between service and the onset of the Veteran's current symptoms.  Consequently, the weight of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.)  As the weight of the evidence is against the current claim, service connection for a lower back disability must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to service connection for a bilateral foot disability

While the record reflects a current diagnosis of lumbar radiculopathy affecting the Veteran's lower extremities, it does not demonstrate a diagnosis of an independent foot disability.  The Veteran, in his testimony and documentary submissions in support of his service connection claims, has confirmed that he believes his foot-related symptoms owe to his low back disorder.  

The service treatment records show the Veteran advanced complaints of foot pain in December 2003, at the same time he complained of lower back pain.  The only diagnosis noted in those records is "acute lumbar strain," which, as discussed above, was determined to have resolved.  The Veteran did not seek treatment for foot pain for many years after separation, and, when he did, his foot pain appears to have been considered radicular pain secondary to his lumbar degenerative disc disease.  As discussed above, the preponderance of the evidence shows the Veteran's lumbar disorder is not etiologically related to active service and, as such, neither are the radicular symptoms affecting his feet.

Further, the Board notes the record is otherwise bare of a foot-related diagnosis other than foot pain.  Pain, without any underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

As such, the Board finds that, excepting the above-discussed lumbar radiculopathy, the Veteran does not have a current diagnosis other than foot pain affecting his bilateral feet.  For these reasons, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  The evidence of record documents a current disorder, diagnosed as depression, and the Veteran has claimed that the disorder relates to his active service.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder(s).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder related to his military service, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


